DETAILED ACTION
This office action is in response to an application filed 4/15/2022 wherein claims 1-20 are pending and being examined. The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 4/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,336,941. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

In regard to claim 1, 
Instant Application
US Patent No. 11,336,941
1. A method, comprising:
1. A method, comprising:
receiving, by a processing system including a processor, first reconstructed holographic video data and raw holographic data from a service provider network;
receiving, by a processing system including a processor, first reconstructed holographic video data and raw holographic data from a service provider network;
reconstructing, by the processing system, second reconstructed holographic video data from the raw holographic data;
reconstructing, by the processing system, second reconstructed holographic video data from the raw holographic data;
decoding, by the processing system, the first reconstructed holographic video data and the second reconstructed holographic video data to generate holographic video content according to a pixel density associated with a first portion of a display of a display device, wherein the holographic video content includes a user-selectable control interface;
decoding, by the processing system, the first reconstructed holographic video data and the second reconstructed holographic video data to generate holographic video content according to a pixel density associated with a first portion of a display of a display device, wherein the holographic video content includes a user-selectable control interface;

transmitting, by the processing system, the holographic video content to the display device;

decoding, by the processing system, non-holographic media content data to generate decoded video content;
transmitting, by the processing system, the holographic video content to the display device, wherein the display device simultaneously presents the holographic video content at the first portion of the display and presents video content at a second portion of the display of the display device, and wherein the first portion and the second portion of the display are part of a single display panel; and
transmitting, by the processing system, the decoded video content to the display device, wherein the display device simultaneously presents the holographic video content at the first portion of the display and presents the decoded video content at a second portion of the display of the display device, and wherein the first portion and the second portion of the display are part of a single display panel; and
detecting, by the processing system, a selection of the user-selectable control interface.
detecting, by the processing system, a selection of the user-selectable control interface.


As outlined above, claim 1 of the instant application is a broader version of claim 1 of US Patent No. 11,336,941. Therefore the claim is rejected as being unpatentable over claim 1 of US Patent No. 11,336,941.

In regard to claims 2-14, these claims are rejected as being dependent upon a previously rejected claim and claiming subject matter obvious with respect to the various dependent claims of US Patent No. 11,336,941. 

In regard to claim 15, this claim is rejected for the same reasons as claim 1 and claiming a broader version of claim 12 of US Patent No. 11,336,941. 

In regard to claims 16-18, these claims are rejected as being dependent upon a previously rejected claim and claiming subject matter obvious with respect to the various dependent claims of US Patent No. 11,336,941. 

In regard to claim 19, this claim is rejected for the same reasons as claim 1 and claiming a broader version of claim 19 of US Patent No. 11,336,941. 

In regard to claim 20, this claim is rejected as being dependent upon a previously rejected claim and claiming subject matter obvious with respect to the various dependent claims of US Patent No. 11,336,941. 

Allowable Subject Matter
Claims 1-20 will be allowable if a Terminal Disclaimer is filed to overcome the non-statutory double patenting rejection noted above. The claims are allowable for the same reasons noted in the Notice of Allowance mailed 1/21/2022 in parent application 16/850,614.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        December 2, 2022